PER CURIAM.
This is a certiorari to review an award made by commissioners, under chapter 537 of the Laws of 1893 and chapter 567 of the Laws of 1894, to Alexander D. Duff and others for damages to their premises on the easterly side of Railroad avenue by reason of a change of grade of that avenue. The claim was filed on the 3d day of December, 1894. The only questions presented are those discussed and decided in the case of People v. Stillings (handed down herewith) 78 N. Y. Supp. 333. The award should be confirmed, with $50 costs and disbursements on the opinions in those cases.
VAN BRUNT, P. J., dissents.